Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12, 17, 18 and 20 in the reply filed on 20 June 2022 is acknowledged.  The traversal is on the grounds that the Examiner did not provide any indication that the content of the claims were interpreted in light of the description was considered in making the assertion of a lack of unity and that there is a technical relationship between the two groups that involves the same technical feature.  This is not found persuasive because the technical feature that links to two groups does not make a contribution over the prior art as discussed in the restriction. In addition, there is no requirement that the Examiner must explicitly state the content of the claims were interpreted in light of the description, especially since Examiner are required to interpret claims in light of the description, or specification, as taught in MPEP 2111 and 2111.01.  Applicants have nor provided any evidence that the Examiner did not interpret the content of the claims in light of the description nor have they provided any evidence that the technical feature that links to two groups do make a contribution over the prior art. The requirement is still deemed proper and is therefore made FINAL.
Claims 13-16 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement.
Specification
The disclosure is objected to because of the following informalities:
On page 5, line 17 and page 8, line 15, the activator or doping ion for the β-sialon phosphor is missing. On page 5, line 19 and page 8, line 18, the definition for the x variable for the formula Sr1-xCaxS:Eu2+ is not provided. The formula for the phosphor (Ca,Sr)AlSiN3:Eu+2 in lines 17-18 on page 5 and line 17 on page 8 is incorrect since it includes a comma between “(Ca,Sr)” and “AlSiN3:Eu2+”. Appropriate correction is required.
Claim Objections
Claim 20 is objected to because of the following informalities:  The formula for the phosphor (Ca,Sr)AlSiN3:Eu+2 is incorrect since it includes a comma between “(Ca,Sr)” and “AlSiN3:Eu2+”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 teaches the first molecular weight is approximately 20 times greater than the second molecular weight. Page 4, lines 20-21 and page 10, lines 19-22 of the specification teach the second molecular weight is approximately 20 times greater than the first molecular weight. This discrepancy between what is claimed and what is taught in the specification needs to be corrected. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 teaches the first molecular weight is approximately 20 times greater than the second molecular weight; but claim 1, from which claim 2 depends teaches the second molecular weight is 10-50 times greater than the first molecular weight. Thus based on the teachings in claim 1, the first molecular weight can never be approximately 20 times greater than the second molecular weight. Therefore, claim 2 is indefinite. 
Claim 8 recites the limitation "the second solvent.  There is insufficient antecedent basis for this limitation in the claim nor in claims 6 and 1 from which claim 8 depends. The first occurrence of a second solvent is in claim 7, not in claim 6 or 1.
Claim 17 recites the limitation "the second solvent.  There is insufficient antecedent basis for this limitation in the claim nor in claim 1 from which claim 17 depends. The first occurrence of a second solvent is in claim 7, not in claim 1.
Claim 20 is indefinite since it does not define the x variable in the formula Sr1-xCaxS:Eu2+ and it does not include the required activator or doping ion for the β-sialon phosphor.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 teaches the first molecular weight is approximately 20 times greater than the second molecular weight; but claim 1, from which claim 2 depends teaches the second molecular weight is 10-50 times greater than the first molecular weight. Thus based on the teachings in claim 1, the first molecular weight can never be approximately 20 times greater than the second molecular weight. Therefore, claim 2 is improper dependent form for failing to further limit the subject matter of the claim 1.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Interpretation
The term “dry matter” in claims 11 and 12 are being given the definition for “dry mass” found on page 5, lines 25, which is “the polymers, luminophores and surfactant”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/088907.
This reference teaches an ink-jet ink comprising a solvent; a fluorescent pigment, which are luminophores; a high molecular weight polymer or resin, low molecular weight resin or polymer and a pigment dispersant (which is another name for a surfactant). Example 2 teaches an ink where the high molecular resin is about 13 times that of the low molecular resin. This falls within the claimed range. This exemplified ink anticipates the claimed solution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/088907.
	This reference teaches an ink-jet ink comprising a solvent; a fluorescent pigment, which are luminophores; a high molecular weight polymer or resin, low molecular weight resin or polymer and a pigment dispersant (which is another name for a surfactant). The high molecular weight polymer having a molecular weight of 20,000-30,000 is 2-30 times greater than the molecular weight of the low molecular weight polymer, which has a molecular weight of 1000-10,000. These molecular weight relationships overlap and thus make obvious the claimed range. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The taught ink suggests the claimed solution.
Claims 1, 3, 5, 9, 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/180333.
	This reference teaches a solution for producing a polymer composite comprising quantum dots, a first polymer having a preferred molecular weight range of 2500-60,000, a solvent and a second polymer having a molecular weight of 72-500. The first polymer has a molecular weight that is 5-833 times the molecular weight of the second polymer. This range encapsulates the claimed range. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05.Page 6 teaches the first polymer and second polymer can both be a styrene copolymer and thus have the same chemical nature. Page 4 teaches the second polymer can also be methacylate copolymers. Quantum dot by definition are one the order of 100 nm and less and thus have a particle size that falls within the claimed ranges and the taught quantum dots on page 9 include several of those in claim 20. The reference teaches, on page 9,  the quantum dots have a ligand thereon and these taught ligands are known surfactants. The reference suggests the claimed solution. 
Allowable Subject Matter
Claims 4, 6, 7, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	There is not teaching or suggestion in the cited art of record of a solution comprising a solvent, a luminophore, a surfactant, a first polymer and a second polymer, where the first and/or second polymers are homopolymers and the molecular weight of the second polymer is 10-50 times the molecular weight of the first polymer. 
	There is not teaching or suggestion in the cited art of record of a solution comprising a solvent, a luminophore, a surfactant, a first polymer and a second polymer, where the first and second polymers are both poly(methyl)acrylates and the molecular weight of the second polymer is 10-50 times the molecular weight of the first polymer. 
	There is not teaching or suggestion in the cited art of record of a solution comprising a solvent, a luminophore, a surfactant, a first polymer and a second polymer, where the molecular weight of the second polymer is 10-50 times the molecular weight of the first polymer and the mass ratio of solvent to the total mass of a luminophore, a surfactant, a first polymer and a second polymer is 40-60 mass%. 
	There is not teaching or suggestion in the cited art of record of a solution comprising a solvent, a luminophore, a surfactant, a first polymer and a second polymer, where the molecular weight of the second polymer is 10-50 times the molecular weight of the first polymer and the mass ratio of luminophore to the total mass of a luminophore, a surfactant, a first polymer and a second polymer is 15-50 mass%. 
	There is not teaching or suggestion in the cited art of record of a solution comprising a first solvent, a second solvent, a luminophore, a surfactant, a first polymer and a second polymer, where the molecular weight of the second polymer is 10-50 times the molecular weight of the first polymer and the second solvent has a boiling point that is at least 30oC high than the boiling point of the first solvent.
	There is not teaching or suggestion in the cited art of record of a solution comprising butanone, anisole, a luminophore, a surfactant, a first polymer and a second polymer, where the molecular weight of the second polymer is 10-50 times the molecular weight of the first polymer.
	There is not teaching or suggestion in the cited art of record of a solution comprising butanone, anisole, a luminophore, a surfactant, a first polymer and a second polymer, where the first and second polymers are both poly(methyl)acrylates and the molecular weight of the second polymer is 10-50 times the molecular weight of the first polymer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
7/15/22